DETAILED ACTION	
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46, drawn to a compound of Formula I and a pharmaceutical composition thereof, and species election of the compound: 

    PNG
    media_image1.png
    189
    169
    media_image1.png
    Greyscale
 in the reply filed on July 11, 2022 is acknowledged with appreciation.
Claims 100-108 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are under examination and are the subject of this office action.
Scope of the Invention
Applicants’ elected species of the compound of Formula I was found to be free of the prior art. However, no claim reads solely on the elected species. In accord with MPEP 803.02 the search was extended to the extent necessary to determine patentability of the Markush-type claim. As discussed in the 103 rejections below, art was found that reads on the Markush-type claim. In accord with MPEP 803.02 the search is not extended unnecessarily to all species.  The scope of the independent invention that encompasses the elected species is as follows:
	Applicant’s elected species and the following species:

    PNG
    media_image2.png
    204
    181
    media_image2.png
    Greyscale
.
The non-elected species of Formula I, other than the two species set forth above, are presently withdrawn from consideration as directed to non-elected species.

Information Disclosure Statement
The information disclosure statements (IDS) that were submitted on November 20, 2020, March 15, 2021, and July 11, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tweardy et al., WO 2009/149192, as evidenced by ChemistryLearner.com (see webpage printout of https://www.chemistrylearner.com/keto-enol-tautomerism.html).
	Instant claim 1 is directed to a pharmaceutical composition comprising a compound of Formula I, 

    PNG
    media_image3.png
    216
    223
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient. Claims 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are drawn to claim 1 and limit the compound according to Formula I.
	Tweardy et al. ‘192 teach the compound N-(1',2-dihydroxy-1,2'-binaphthalen-4'-yl)-4-methoxy-benzenesulfonamide, i.e., “F6749-0032” (see Table 8 at page 100):

    PNG
    media_image4.png
    240
    323
    media_image4.png
    Greyscale
 which is the enol form of Applicant’s compound of Formula II (recited in instant claim 39) wherein R2 is methoxy, R3 is hydrogen, R4 is hydroxy:

    PNG
    media_image5.png
    184
    173
    media_image5.png
    Greyscale
 for treating and/or preventing and/or reducing the risk or severity of fibrosis (see the abstract). Tweardy et al. ‘192 disclose the STAT3 inhibitory activity of compound F6749-0032 (see IC50 value of “compound 188-9” in Table 6, pages 52-53, and see p. 249, Figure 16 at Drawings Sheet 33 of 43). 
	As such, Tweardy et al. ‘192 teach the enolic form of a compound of instant Formula I, i.e., compound F6749-0032, but are silent to the keto form of compound F6749-0032.
	Yet, keto-enol tautomerization is a fundamental chemical concept, defined by ChemistryLearner.com as the completely reversible migration of a proton between two constitutional isomers, wherein the two forms produced by said conversion are defined as the ketone tautomer and enol tautomer. Chemical equilibrium exists between the keto form (carbonyl structure containing α-hydrogen) and the enol form (a double bond adjacent to an alcohol, -C=C-OH) of a compound (page 1, under “What is Keto-Enol Tautomerism”). In this case, Tweardy et al. ‘192 teach the enol form, in which the carbonyl double bond is broken, and an alkene double bond is formed at the -position of the carbon contiguous to the carbonyl. 
	ChemistryLearner.com teaches “Keto-Enol Tautomerism Examples” for cyclic compounds including cyclohexanone/ 1-cyclohexenol (see page 3).  ChemistryLearner.com teaches that “[t]ypically, the keto form of the compound is more thermodynamically stable and highly favored,” (page 1, under “What is Keto-Enol Tautomerism”).
	Thus, one of skill in the art would be motivated to prepare the keto form of compound F6749-0032 in order to obtain a more thermodynamically stable compound with enhanced STAT3 inhibitory activity for treating and/or preventing and/or reducing the risk or severity of fibrosis.
	As such, claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are prima facie obvious.

Claim(s) 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tweardy et al., U.S. Pub. No. 2015/0051233 as evidenced by ChemistryLearner.com (see webpage printout of https://www.chemistrylearner.com/keto-enol-tautomerism.html).
	Instant claim 1 is directed to a pharmaceutical composition comprising a compound of Formula I, 

    PNG
    media_image3.png
    216
    223
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient. Claims 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are drawn to claim 1 and limit the compound according to Formula I.
	Tweardy et al. ‘233 teach the compound N-(1',2-dihydroxy-1,2'-binaphthalen-4'-yl)-4-methoxy-benzenesulfonamide, i.e., “F6749-0032” (see Table 7 at page 52):

    PNG
    media_image4.png
    240
    323
    media_image4.png
    Greyscale
 which is the enol form of Applicant’s compound of Formula II (recited in instant claim 39) wherein R2 is methoxy, R3 is hydrogen, R4 is hydroxy:

    PNG
    media_image5.png
    184
    173
    media_image5.png
    Greyscale
 for treating and/or preventing and/or reducing the risk or severity of fibrosis (paragraph [0009]). Tweardy et al. ‘233 disclose the STAT3 inhibitory activity of compound F6749-0032 (see IC50 value of “compound 188-9” in Table 5, page 17, and see Figure 15C at Drawings Sheet 38 of 49). 
	As such, Tweardy et al. ‘233 teach the enolic form of a compound of instant Formula I, i.e., compound F6749-0032, but are silent to the keto form of compound F6749-0032.
	Yet, keto-enol tautomerization is a fundamental chemical concept, defined by ChemistryLearner.com as the completely reversible migration of a proton between two constitutional isomers, wherein the two forms produced by said conversion are defined as the ketone tautomer and enol tautomer. Chemical equilibrium exists between the keto form (carbonyl structure containing α-hydrogen) and the enol form (a double bond adjacent to an alcohol, -C=C-OH) of a compound (page 1, under “What is Keto-Enol Tautomerism”). In this case, Tweardy et al. ‘233 teach the enol form, in which the carbonyl double bond is broken, and an alkene double bond is formed at the -position of the carbon contiguous to the carbonyl. 
	ChemistryLearner.com teaches “Keto-Enol Tautomerism Examples” for cyclic compounds including cyclohexanone/ 1-cyclohexenol (see page 3).  ChemistryLearner.com teaches that “[t]ypically, the keto form of the compound is more thermodynamically stable and highly favored,” (page 1, under “What is Keto-Enol Tautomerism”).
	Thus, one of skill in the art would be motivated to prepare the keto form of compound F6749-0032 in order to obtain a more thermodynamically stable compound with enhanced STAT3 inhibitory activity for treating and/or preventing and/or reducing the risk or severity of fibrosis.
	As such, claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are prima facie obvious.

7.	Claim(s) 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tweardy et al., U.S. Pub. 2014/0296270 A1, as evidenced by ChemistryLearner.com (see webpage printout of https://www.chemistrylearner.com/keto-enol-tautomerism.html).
	Instant claim 1 is directed to a pharmaceutical composition comprising a compound of Formula I, 

    PNG
    media_image3.png
    216
    223
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient. Claims 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are drawn to claim 1 and limit the compound according to Formula I.
	Tweardy et al. ‘270 teach the compound N-(1',2-dihydroxy-1,2'-binaphthalen-4'-yl)-4-methoxy-benzenesulfonamide, i.e., “F6749-0032” (see Table 8 at page 59):

    PNG
    media_image4.png
    240
    323
    media_image4.png
    Greyscale
 which is the enol form of Applicant’s compound of Formula II (recited in instant claim 39) wherein R2 is methoxy, R3 is hydrogen, R4 is hydroxy:

    PNG
    media_image5.png
    184
    173
    media_image5.png
    Greyscale
 for treating and/or preventing and/or reducing the risk or severity of fibrosis (paragraph [0009]). Tweardy et al. ‘270 disclose the STAT3 inhibitory activity of compound F6749-0032 (see IC50 value of “compound 188-9” in Table 6, page 20, and see Figure 16 at Drawings Sheet 38 of 48). 
	As such, Tweardy et al. ‘270 teach the enolic form of a compound of instant Formula I, i.e., compound F6749-0032, but are silent to the keto form of compound F6749-0032.
	Yet, keto-enol tautomerization is a fundamental chemical concept, defined by ChemistryLearner.com as the completely reversible migration of a proton between two constitutional isomers, wherein the two forms produced by said conversion are defined as the ketone tautomer and enol tautomer. Chemical equilibrium exists between the keto form (carbonyl structure containing α-hydrogen) and the enol form (a double bond adjacent to an alcohol, -C=C-OH) of a compound (page 1, under “What is Keto-Enol Tautomerism”). In this case, Tweardy et al. ‘270 teach the enol form, in which the carbonyl double bond is broken, and an alkene double bond is formed at the -position of the carbon contiguous to the carbonyl. 
	ChemistryLearner.com teaches “Keto-Enol Tautomerism Examples” for cyclic compounds including cyclohexanone/ 1-cyclohexenol (see page 3).  ChemistryLearner.com teaches that “[t]ypically, the keto form of the compound is more thermodynamically stable and highly favored,” (page 1, under “What is Keto-Enol Tautomerism”).
	Thus, one of skill in the art would be motivated to prepare the keto form of compound F6749-0032 in order to obtain a more thermodynamically stable compound with enhanced STAT3 inhibitory activity for treating and/or preventing and/or reducing the risk or severity of fibrosis.
	As such, claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are prima facie obvious.

8.	Claim(s) 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tweardy et al., U.S. Pub. 2011/0312984 A1, as evidenced by ChemistryLearner.com (see webpage printout of https://www.chemistrylearner.com/keto-enol-tautomerism.html).
	Instant claim 1 is directed to a pharmaceutical composition comprising a compound of Formula I, 

    PNG
    media_image3.png
    216
    223
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient. Claims 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are drawn to claim 1 and limit the compound according to Formula I.
	Tweardy et al. ‘984 teach the compound N-(1',2-dihydroxy-1,2'-binaphthalen-4'-yl)-4-methoxy-benzenesulfonamide, i.e., “F6749-0032” (see Table 8 at page 59):

    PNG
    media_image4.png
    240
    323
    media_image4.png
    Greyscale
 which is the enol form of Applicant’s compound of Formula II (recited in instant claim 39) wherein R2 is methoxy, R3 is hydrogen, R4 is hydroxy:

    PNG
    media_image5.png
    184
    173
    media_image5.png
    Greyscale
 for treating and/or preventing and/or reducing the risk or severity of fibrosis (paragraph [0009]). Tweardy et al. ‘984 disclose the STAT3 inhibitory activity of compound F6749-0032 (see IC50 value of “compound 188-9” in Table 6, page 19, and see Figure 16 at Drawings Sheet 35 of 45). 
	As such, Tweardy et al. ‘984 teach the enolic form of a compound of instant Formula I, i.e., compound F6749-0032, but are silent to the keto form of compound F6749-0032.
	Yet, keto-enol tautomerization is a fundamental chemical concept, defined by ChemistryLearner.com as the completely reversible migration of a proton between two constitutional isomers, wherein the two forms produced by said conversion are defined as the ketone tautomer and enol tautomer. Chemical equilibrium exists between the keto form (carbonyl structure containing α-hydrogen) and the enol form (a double bond adjacent to an alcohol, -C=C-OH) of a compound (page 1, under “What is Keto-Enol Tautomerism”). In this case, Tweardy et al. ‘270 teach the enol form, in which the carbonyl double bond is broken, and an alkene double bond is formed at the -position of the carbon contiguous to the carbonyl. 
	ChemistryLearner.com teaches “Keto-Enol Tautomerism Examples” for cyclic compounds including cyclohexanone/ 1-cyclohexenol (see page 3).  ChemistryLearner.com teaches that “[t]ypically, the keto form of the compound is more thermodynamically stable and highly favored,” (page 1, under “What is Keto-Enol Tautomerism”).
	Thus, one of skill in the art would be motivated to prepare the keto form of compound F6749-0032 in order to obtain a more thermodynamically stable compound with enhanced STAT3 inhibitory activity for treating and/or preventing and/or reducing the risk or severity of fibrosis.
	As such, claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are prima facie obvious.

9.	Claim(s) 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tweardy et al., U.S. Pat. No. 8,779,001 B2, as evidenced by ChemistryLearner.com (see webpage printout of https://www.chemistrylearner.com/keto-enol-tautomerism.html).
	Instant claim 1 is directed to a pharmaceutical composition comprising a compound of Formula I, 

    PNG
    media_image3.png
    216
    223
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient. Claims 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are drawn to claim 1 and limit the compound according to Formula I.
	Tweardy et al. ‘001 teach the compound N-(1',2-dihydroxy-1,2'-binaphthalen-4'-yl)-4-methoxy-benzenesulfonamide, i.e., “F6749-0032” (see Table 8 at columns 111-112):

    PNG
    media_image4.png
    240
    323
    media_image4.png
    Greyscale
 which is the enol form of Applicant’s compound of Formula II (recited in instant claim 39) wherein R2 is methoxy, R3 is hydrogen, R4 is hydroxy:

    PNG
    media_image5.png
    184
    173
    media_image5.png
    Greyscale
 for treating and/or preventing and/or reducing the risk or severity of fibrosis (paragraph [0009]). Tweardy et al. ‘001 disclose the STAT3 inhibitory activity of compound F6749-0032 (see IC50 value of “compound 188-9” in Table 6, column 37, and see Figure 16 at Drawings Sheet 33 of 43). 
	As such, Tweardy et al. ‘001 teach the enolic form of a compound of instant Formula I, i.e., compound F6749-0032, but are silent to the keto form of compound F6749-0032.
	Yet, keto-enol tautomerization is a fundamental chemical concept, defined by ChemistryLearner.com as the completely reversible migration of a proton between two constitutional isomers, wherein the two forms produced by said conversion are defined as the ketone tautomer and enol tautomer. Chemical equilibrium exists between the keto form (carbonyl structure containing α-hydrogen) and the enol form (a double bond adjacent to an alcohol, -C=C-OH) of a compound (page 1, under “What is Keto-Enol Tautomerism”). In this case, Tweardy et al. ‘001 teach the enol form, in which the carbonyl double bond is broken, and an alkene double bond is formed at the -position of the carbon contiguous to the carbonyl. 
	ChemistryLearner.com teaches “Keto-Enol Tautomerism Examples” for cyclic compounds including cyclohexanone/ 1-cyclohexenol (see page 3).  ChemistryLearner.com teaches that “[t]ypically, the keto form of the compound is more thermodynamically stable and highly favored,” (page 1, under “What is Keto-Enol Tautomerism”).
	Thus, one of skill in the art would be motivated to prepare the keto form of compound F6749-0032 in order to obtain a more thermodynamically stable compound with enhanced STAT3 inhibitory activity for treating and/or preventing and/or reducing the risk or severity of fibrosis.
	As such, claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are prima facie obvious.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,026,905 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because Instant claim 1 is directed to a pharmaceutical composition comprising a compound of Formula I, 

    PNG
    media_image3.png
    216
    223
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient. Instant claims 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are drawn to claim 1 and limit the compound according to Formula I.
	Claim 1 of the ‘905 patent recites:

    PNG
    media_image6.png
    359
    317
    media_image6.png
    Greyscale
, which is identical to a species of Applicant’s Formula II recited in instant claim 39, wherein R2 is methoxy, R3 is hydrogen, R4 is hydroxy:

    PNG
    media_image5.png
    184
    173
    media_image5.png
    Greyscale
.
	As such, a prima facie case of obviousness is established.

12.	Claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,077077 B1 as evidenced by ChemistryLearner.com (see webpage printout of https://www.chemistrylearner.com/keto-enol-tautomerism.html). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because Instant claim 1 recites a pharmaceutical composition comprising a compound of Formula I, 

    PNG
    media_image3.png
    216
    223
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient. Instant claims 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are drawn to claim 1 and limit the compound according to Formula I.
	Claim 1 of the ‘077 patent recites:

    PNG
    media_image7.png
    247
    247
    media_image7.png
    Greyscale
, which is the enol form of Applicant’s compound of Formula II (recited in instant claim 39) wherein R2 is methoxy, R3 is hydrogen, R4 is hydroxy:

    PNG
    media_image5.png
    184
    173
    media_image5.png
    Greyscale
 for treating and/or preventing and/or reducing the risk or severity of fibrosis (paragraph [0009]). 
	As such, Tweardy et al. ‘077 recites a pharmaceutical composition comprising the enolic form of a compound of instant Formula (I), but are silent to the keto form of said compound.
	Yet, keto-enol tautomerization is a fundamental chemical concept, defined by ChemistryLearner.com as the completely reversible migration of a proton between two constitutional isomers, wherein the two forms produced by said conversion are defined as the ketone tautomer and enol tautomer. Chemical equilibrium exists between the keto form (carbonyl structure containing α-hydrogen) and the enol form (a double bond adjacent to an alcohol, -C=C-OH) of a compound (page 1, under “What is Keto-Enol Tautomerism”). In this case, Tweardy et al. 077 recites the enol form, in which the carbonyl double bond is broken, and an alkene double bond is formed at the -position of the carbon contiguous to the carbonyl. 
	ChemistryLearner.com teaches “Keto-Enol Tautomerism Examples” for cyclic compounds including cyclohexanone/ 1-cyclohexenol (see page 3).  ChemistryLearner.com teaches that “[t]ypically, the keto form of the compound is more thermodynamically stable and highly favored,” (page 1, under “What is Keto-Enol Tautomerism”).
	Thus, one of skill in the art would be motivated to prepare the keto form of compound of Formula (I) previously recited in the ‘077 patent in order to obtain a more thermodynamically stable compound with enhanced STAT3 inhibitory activity for treating and/or preventing and/or reducing the risk or severity of fibrosis.
	As such, claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are prima facie obvious over the claims of U.S. Patent No. 11,077,077 B1 as evidenced by ChemistryLearner.com.

13.	Claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,112,933 B2 as evidenced by ChemistryLearner.com (see webpage printout of https://www.chemistrylearner.com/keto-enol-tautomerism.html).
	Instant claim 1 recites a pharmaceutical composition comprising a compound of Formula I, 

    PNG
    media_image3.png
    216
    223
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient. Claims 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are drawn to claim 1 and limit the compound according to Formula I.
	The ‘933 patent recites a method of treating an individual that has fibrosis comprising administering a composition comprising the compound N-(1',2-dihydroxy-1,2'-binaphthalen-4'-yl)-4-methoxy-benzenesulfonamide, i.e.

    PNG
    media_image4.png
    240
    323
    media_image4.png
    Greyscale
 ,which is the enol form of Applicant’s compound of Formula II (recited in instant claim 39) wherein R2 is methoxy, R3 is hydrogen, R4 is hydroxy:

    PNG
    media_image5.png
    184
    173
    media_image5.png
    Greyscale
. 
	As such, the ‘933 patent recites a method of using the enolic form of a compound of instant Formula I, but is silent to the keto form of the same compound.
	Yet, keto-enol tautomerization is a fundamental chemical concept, defined by ChemistryLearner.com as the completely reversible migration of a proton between two constitutional isomers, wherein the two forms produced by said conversion are defined as the ketone tautomer and enol tautomer. Chemical equilibrium exists between the keto form (carbonyl structure containing α-hydrogen) and the enol form (a double bond adjacent to an alcohol, -C=C-OH) of a compound (page 1, under “What is Keto-Enol Tautomerism”). In this case, the ‘933 patent recites a method of using the enol form, in which the carbonyl double bond is broken, and an alkene double bond is formed at the -position of the carbon contiguous to the carbonyl. 
	ChemistryLearner.com teaches “Keto-Enol Tautomerism Examples” for cyclic compounds including cyclohexanone/ 1-cyclohexenol (see page 3).  ChemistryLearner.com teaches that “[t]ypically, the keto form of the compound is more thermodynamically stable and highly favored,” (page 1, under “What is Keto-Enol Tautomerism”).
	Thus, one of skill in the art would be motivated to prepare the keto form of compound N-(1',2-dihydroxy-1,2'-binaphthalen-4'-yl)-4-methoxy-benzenesulfonamide in pharmaceutical composition, to obtain a more thermodynamically stable compound with enhanced STAT3 inhibitory activity for treating fibrosis.
	As such, claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are prima facie obvious over the claims of U.S. Patent No. 10,112,933 B2 as evidenced by ChemistryLearner.com.

14.	Claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,779,001 B2 as evidenced by ChemistryLearner.com (see webpage printout of https://www.chemistrylearner.com/keto-enol-tautomerism.html).
	Instant claim 1 recites a pharmaceutical composition comprising a compound of Formula I, 

    PNG
    media_image3.png
    216
    223
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient. Claims 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are drawn to claim 1 and limit the compound according to Formula I.
	The ‘001 patent recites a method of inhibiting STAT3 in a cell, comprising delivering to the cell a composition comprising a compound that can be N-(1',2-dihydroxy-1,2'-binaphthalen-4'-yl)-4-methoxy-benzenesulfonamide, i.e.

    PNG
    media_image4.png
    240
    323
    media_image4.png
    Greyscale
 ,which is the enol form of Applicant’s compound of Formula II (recited in instant claim 39) wherein R2 is methoxy, R3 is hydrogen, R4 is hydroxy:

    PNG
    media_image5.png
    184
    173
    media_image5.png
    Greyscale
. 
	As such, the ‘001 patent recites a method of using the enolic form of a compound of instant Formula I, but is silent to the keto form of the same compound.
	Yet, keto-enol tautomerization is a fundamental chemical concept, defined by ChemistryLearner.com as the completely reversible migration of a proton between two constitutional isomers, wherein the two forms produced by said conversion are defined as the ketone tautomer and enol tautomer. Chemical equilibrium exists between the keto form (carbonyl structure containing α-hydrogen) and the enol form (a double bond adjacent to an alcohol, -C=C-OH) of a compound (page 1, under “What is Keto-Enol Tautomerism”). In this case, the ‘001 patent recites a method of using the enol form, in which the carbonyl double bond is broken, and an alkene double bond is formed at the -position of the carbon contiguous to the carbonyl. 
	ChemistryLearner.com teaches “Keto-Enol Tautomerism Examples” for cyclic compounds including cyclohexanone/ 1-cyclohexenol (see page 3).  ChemistryLearner.com teaches that “[t]ypically, the keto form of the compound is more thermodynamically stable and highly favored,” (page 1, under “What is Keto-Enol Tautomerism”).
	Thus, one of skill in the art would be motivated to prepare the keto form of compound N-(1',2-dihydroxy-1,2'-binaphthalen-4'-yl)-4-methoxy-benzenesulfonamide in pharmaceutical composition, to obtain a more thermodynamically stable compound with enhanced STAT3 inhibitory activity.
	As such, claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are prima facie obvious over the claims of U.S. Patent No. 8,779001 B2 as evidenced by ChemistryLearner.com.

Conclusion
15.	Claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are pending. Claims 100-108 are currently withdrawn from consideration as directed to non-elected subject matter, as well as the non-elected species of Formula I. Claims 1, 2, 6, 9, 16, 20, 25, 39, 41, 44 and 46 are rejected.  No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611